Exhibit 10.5

 

 

LIMITED GUARANTY

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and to induce Minnesota Bank & Trust, a Minnesota state
banking corporation (the “Lender”), at its option at any time or from time to
time to make loans or extend other accommodations to or for the account of
Worthington Acquisition, LLC, a North Carolina limited liability company
(together with its successors and assigns, “Acquisition”), Worthington Aviation,
LLC, a North Carolina limited liability company (together with its successors
and assigns, “Aviation”), Worthington MRO, LLC, a North Carolina limited
liability company (together with its successors and assigns, “MRO”; and together
with Acquisition and Aviation being sometimes collectively referred to herein
as, the “Borrowers” and individually as, a “Borrower”), the undersigned hereby
absolutely and unconditionally guarantees to the Lender the full and prompt
payment and performance when due, whether at maturity or earlier by reason of
acceleration or otherwise, of each and every debt, liability and obligation of
every type which Borrowers may now or at any time hereafter owe to the Lender,
whether such debt, liability or obligation now exists or is hereafter created or
incurred, and whether it is or may be direct or indirect, due or to become due,
absolute or contingent, primary or secondary, liquidated or unliquidated, or
joint, several or joint and several (all such debts, liabilities and obligations
are hereinafter collectively referred to as the “Indebtedness”).

 

The undersigned further acknowledges and agrees with the Lender that:

 

1.     No act or thing need occur to establish the liability of the undersigned
hereunder and no act or thing except full payment and discharge of all
Indebtedness shall in any way exonerate the undersigned or modify, reduce, limit
or release the liability of the undersigned hereunder.

 

2.     This is an absolute, unconditional and continuing guaranty of payment of
the Indebtedness and shall continue to be in force and be binding upon the
undersigned, whether or not all Indebtedness is paid in full, until this
guaranty is revoked as to future transactions by written notice actually
received by the Lender. Such revocation shall not be effective as to
Indebtedness existing or committed for at the time of actual receipt of such
notice by the Lender, or as to any renewals, extensions and refinancings
thereof. If there be more than one guarantor hereunder, such revocation shall be
effective only as to the one so revoking. The dissolution or adjudication of
bankruptcy of the undersigned shall not revoke this guaranty, except upon actual
receipt of written notice thereof by the Lender and only prospectively, as to
future transactions, as herein set forth.

 

3.     The undersigned represents and warrants to the Lender that: (a) the
undersigned is a corporation duly organized and existing in good standing under
the laws of the State of Delaware and has full power and authority to make and
deliver this guaranty; (b) the execution, delivery and performance of this
guaranty by the undersigned have been duly authorized by all necessary action of
its directors and shareholders and do not and will not violate the provisions
of, or constitute a default under, any presently applicable law or its articles
of incorporation or bylaws or any agreement presently binding on it; (c) this
guaranty has been duly executed and delivered by the authorized officers of the
undersigned and constitutes its lawful, binding and legally enforceable
obligation; (d) the authorization, execution, delivery and performance of this
guaranty do not require notification to, registration with, or consent or
approval by, any federal, state or local regulatory body or administrative
agency; (e) each of the representations and warranties contained in that certain
Loan Agreement dated as of the date hereof (such Loan Agreement as amended,
modified, supplemented or restated from time to time being the “Loan Agreement;”
capitalized terms not otherwise defined herein being used herein as therein
defined) by and among the Borrowers and the Lender pertaining to the undersigned
as “Guarantor”, or as a “Loan Party” are true and correct; and (f) (i) the
Borrowers and the undersigned are members of a related organization of various
entities constituting a single economic and business enterprise so that the
Borrowers and the undersigned share an identity of interests such that any
benefit received by either one of them benefits the other; (ii) the Borrowers
and the undersigned render services for the benefit of the one another, purchase
or sell and supplies goods to or from or for the benefit of one another, makes
loans, advances and provides other financial accommodations to or for the
benefit of one another; (iii) in some cases, the Borrowers and the undersigned
have centralized accounting and legal service and common officers and directors;
and (iv) while the Borrowers and the undersigned operate as a single economic
enterprise, nothing contained in this Section 3(f) should be construed or imply
that the Borrowers and the undersigned are not separate legal entities.

 

 

--------------------------------------------------------------------------------

 

 

4.     Notwithstanding any term set forth herein to the contrary, the liability
of the Guarantor hereunder shall be shall be limited to the sum of:

 

a.     the principal amount of the Indebtedness equal to the Guaranty Amount (as
such term is defined in the Loan Agreement); plus

 

b.     interest on such Guaranty Amount of principal; plus

 

c.     all expenses, including attorneys’ fees and legal expenses, paid or
incurred by the Lender in endeavoring to collect the Indebtedness, or any part
thereof, and in enforcing this guaranty prior to Guarantor’s payment of this
Guaranty in full, which attorneys’ fees and legal expenses shall include, but
not be limited to, any attorneys’ fees and legal expenses incurred in connection
with any appeal of a lower court’s judgment or order;

 

provided, however, that no payment on the Indebtedness shall reduce the
Guarantor’s liability under this Guaranty unless such payment is made by
Guarantor and is accompanied by an advice received by the Lender advising the
Lender that such payment is made under this guaranty.

 

5.     The undersigned hereby waives any right of contribution, reimbursement,
recourse or subrogation available to the undersigned against each Borrower, any
other person liable to payment of the Indebtedness, or as to any collateral
security therefor, until the Indebtedness has been paid in full in cash.

 

2

--------------------------------------------------------------------------------

 

 

6.     The undersigned will pay or reimburse the Lender for all reasonable costs
and expenses (including reasonable attorneys' fees and legal expenses) incurred
by the Lender in connection with the protection, defense or enforcement of this
guaranty, whether or not suit is commenced, which attorneys' fees and legal
expenses shall include, but not be limited to, any attorneys' fees and legal
expenses incurred in connection with any appeal of a lower court's judgment or
order.

 

7.     Whether or not any existing relationship between the undersigned and
Borrowers has been changed or ended and whether or not this guaranty has been
revoked, the Lender may, but shall not be obligated to, enter into transactions
resulting in the creation or continuance of Indebtedness, without any consent or
approval by the undersigned and without any notice to the undersigned. The
liability of the undersigned shall not be affected or impaired by any of the
following acts or things: (i) any acceptance of collateral security, guarantors,
accommodation parties or sureties for any or all Indebtedness; (ii) any one or
more extensions or renewals of Indebtedness (whether or not for longer than the
original period) or any modification of the interest rates, maturities or other
contractual terms applicable to any Indebtedness; (iii) any waiver or
forbearance granted to Borrowers, any delay or lack of diligence in the
enforcement of Indebtedness, or any failure to institute proceedings, file a
claim, give any required notices or otherwise protect any Indebtedness; (iv) any
full or partial release of, settlement with, or agreement not to sue, Borrowers
or any other guarantor or other person liable in respect of any Indebtedness;
(v) any discharge of any evidence of Indebtedness or the acceptance of any
instrument in renewal thereof or substitution therefor; (vi) any failure to
obtain collateral security (including rights of setoff) for Indebtedness, or to
see to the proper or sufficient creation and perfection thereof, or to establish
the priority thereof, or to protect, insure, or enforce any collateral security;
or any modification, substitution, discharge, impairment, or loss of any
collateral security; (vii) any foreclosure or enforcement of any collateral
security; (viii) any transfer of any Indebtedness or any evidence thereof; (ix)
any order of application of any payments or credits upon Indebtedness; (x) any
election by the Lender under § 1111(b)(2) of the United States Bankruptcy Code.

 

8.     The undersigned waives any and all defenses and claims of Borrowers, or
any other obligor pertaining to Indebtedness, except the defense of discharge by
payment in full. Without limiting the generality of the foregoing, the
undersigned will not assert, plead or enforce against the Lender any defense of
waiver, release, discharge in bankruptcy, statute of limitations, res judicata,
statute of frauds, anti-deficiency statute, fraud, incapacity, minority, usury,
illegality or unenforceability which may be available to Borrowers or to any
other person liable for any Indebtedness. The undersigned expressly agrees that
the undersigned shall be and remain liable for any deficiency remaining after
foreclosure of any mortgage or security interest securing Indebtedness, whether
or not the liability of Borrowers or any other obligor for such deficiency is
discharged pursuant to statute or judicial decision.

 

9.     The undersigned waives presentment, demand for payment, notice of
dishonor or nonpayment and protest of any instrument evidencing Indebtedness.
The Lender shall not be required first to resort for payment of the Indebtedness
to Borrowers or other persons or their properties or first to enforce, realize
upon or exhaust any collateral security for indebtedness, before enforcing the
guaranty.

 

3

--------------------------------------------------------------------------------

 

 

10.     If any payment applied by the Lender to Indebtedness is thereafter set
aside. recovered, rescinded or required to be returned for any reason
(including, without limitation, the bankruptcy, insolvency or reorganization of
any Borrower or any other obligor), the Indebtedness to which such payment was
applied shall for the purposes of this guaranty be deemed to have continued in
existence, notwithstanding such application, and this guaranty shall be
enforceable as to such Indebtedness as fully as if such application had never
been made.

 

11.     The undersigned acknowledges and agrees that the Lender (a) has not made
any representations or warranties with respect to, (b) does not assume any
responsibility to the undersigned for, and (c) has no duty to provide
information to the undersigned regarding, the enforceability of any of the
Indebtedness or the financial condition of the Borrowers or any guarantor. The
undersigned has independently determined the creditworthiness of the Borrowers
and the enforceability of the Indebtedness and until the Indebtedness is paid in
full will independently and without reliance on the Lender continue to make such
determinations.

 

12.     The liability of the undersigned under this guaranty is in addition to
and shall be cumulative with all other liabilities of the undersigned to the
Lender as guarantor or otherwise, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

 

13.     The undersigned agrees that any and all present and future debts and
obligations of Borrowers to the undersigned are hereby subordinated to the
claims of the Lender and are hereby assigned by such undersigned to Lender as
security for the Indebtedness and the undersigned’s obligations under this
Guaranty.

 

14.     If there be more than one guarantor of the Indebtedness, all agreements
and promises herein shall be construed to be joint and several with all other
guarantors of the Indebtedness, whether pursuant to this guaranty or separate
guaranties and shall be fully binding upon and enforceable against any or all of
the undersigned and the other guarantors. This guaranty shall be binding upon
the undersigned and the successors and assigns of the undersigned and shall
inure to the benefit of the Lender and its participants, successors and assigns.
Any invalidity or unenforceability of any provision or application of this
guaranty shall not affect other lawful provisions and application hereof, and to
this end the provisions of this guaranty are declared to be severable. This
guaranty may not be waived, modified, amended, terminated, released or otherwise
changed except by a writing signed by the undersigned and the Lender. This
guaranty shall be governed by the internal laws of the State of Minnesota,
without giving effect to conflict of laws principles thereof. The undersigned
waives notice of the Lender's acceptance hereof.

 

15.     AT THE OPTION OF THE LENDER, THIS GUARANTY AND EACH OTHER LOAN DOCUMENT
TO WHICH THE UNDERSIGNED IS A PARTY MAY BE ENFORCED IN ANY FEDERAL OR MINNESOTA
STATE COURT SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA; AND THE UNDERSIGNED
CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT
THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE UNDERSIGNED
COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT
THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT, THE LENDER, AT ITS OPTION, SHALL BE
ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES
ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.

 

4

--------------------------------------------------------------------------------

 

 

16.     Wherever possible, each provision of this guaranty shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this guaranty shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this guaranty. In any action or proceeding involving any
state corporate law, or any state or federal bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of the undersigned hereunder would otherwise be held or determined
to be void, invalid or unenforceable on account of the amount of the
undersigned's liability under this guaranty, then, notwithstanding any other
provision of this guaranty to the contrary, the amount of such liability shall,
without any further action by the undersigned, the Lender or any other person,
be automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding.

 

17.     THE UNDERSIGNED HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (a) UNDER THIS GUARANTY
OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY
IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH, OR (b) ARISING FROM ANY
RELATIONSHIP EXISTING IN CONNECTION WITH THIS GUARANTY, AND AGREEs THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this guaranty has been duly executed by the undersigned to
be effective as of May __, 2018.

 

 

AIR T, INC., a Delaware corporation

 

By:                                                                   

Name:  Nicholas J. Swenson

Its:        Chief Executive Officer

 

 

 

Address for Guarantor:

 

5930 Balsom Ridge Road

Denver, NC 28037

 

 

[Signature page to Guaranty of Air T, Inc.]

 